McKinstry, J.:
Appeal from the order of the Superior Court, upon return to certiorari issued by that Court, which affirmed the reduction of certain assessments by the County Board of Equalization. There are before us the judgment of the Superior Court, the writ and the return thereto. (C. C. P., 1077; 47 Cal. 604.)
It is said by petitioner that no “ Rules of Notice ” were prescribed by the County Board as required by Section 9, Article xiii. of the Constitution. The writ required only a return, or certified transcript of the record and proceedings to be reviewed. (C. C. P. 1071.) The return to the writ does not include, and, if there be such rules, ought not to include general rules adopted by the Board for regulating the mode and manner of giving notice with reference to the equalization of assessments.
The Code does not require the testimony of witnesses examined before the Board of Supervisors to be reduced to writing. In the absence of such requirement it must be presumed that the applicants were examined in accordance with Section 3675 of the Political Code.
The application for a reduction of their assessment by Carriega & Harris is subscribed by them, and attached to it is a jurat in the words following: “ Sworn to before me this nineteenth day of July, 1881.” (Signed, A. B. Williams, Clerk.) This is a compliance with the statute.
But, by the terms of Section 3574 of the Political Code, the Board has no jurisdiction or power to reduce any assessment, except upon written application verified.
The County Board of Equalization exceeded its powers in acting upon the application of De la Cuesta, which was not verified, and exceeded its powers in reducing the assessment of W. H. Hollister, who made no written application. In other respects the proceedings of the Board were properly affirmed.
Judgment reversed and cause remanded, with instruction *56for Superior Court to modify the judgment to accord with the foregoing opinion.
McKee, Ross, Shaepstein, Myeick, and Thoenton, JJ., concurred.